DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on August 4, 2021. 
Claims 1, 8-10 are pending. Claims 1 and 8-10 have been amended.


Response to Arguments
1.	Claim 10 has been amended and is directed to statutory subject matter. Therefore, the rejection of claim 10 under 35 U.S.C. § 101 is withdrawn.


2.	Applicant's arguments with respect to Claim interpretation under 35 U.S.C. § 112(f) of claims 1 and 8-10 have been fully considered. As stated in the previous office action, “a prediction unit” in claims 1, 8-9 and “an image encoding device” and “an image decoding device” of claim 9 are generic placeholders. Because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, claims 1 and 8-9 do not recite sufficient structure and therefore are interpreted under 35 U.S.C. § 112(f).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication No. 2004/0252766 A1) in view of Li et al. (US Publication No. 2016/0286232 A1).

       	Regarding claim 1, 
Lee et al. meets the claim limitations, as follows:
An image decoding device comprising: 
a prediction unit configured to generate a prediction signal included in a prediction block based on a motion vector (i.e. The integer-pixel search unit 510 searches for an integer-pixel MV among integer pixels and choose an optimal integer 
wherein the prediction unit is configured to perform refinement processing of setting a search range based on a reference position specified by the motion vector (i.e. The half pixel search unit 520 and the quarter pixel search unit 530 search for a half-pixel MV around an integer pixel corresponding to the integer-pixel MV chosen by the integer pixel search unit 510.)(Fig. 5, para[0055]), specifying a corrected reference position having the smallest predetermined cost from the search range, and correcting the motion vector based on the corrected reference position, when a predetermined condition is satisfied; (i.e. choosing a half or quarter pixel corresponding to the half/quarter-pixel MV, which has a minimum sum of SADs between pixel values of a current frame and a previous frame. Here a minimum sum of SADs is a predetermined condition. )(Fig. 5, para[0015]) 
wherein, in the refinement processing, the prediction unit is configured to: 
select first candidate positions from the search range (i.e. integer pixels B-I as shown in Fig. 1A)(Fig. 1-3, para[0031]-[0037]), 
select at least one second candidate position (i.e. eight half pixels b, c, d, e, f, g, h, and i neighboring the pixel A.) from the first candidate positions  (i.e. integer pixels B-I as shown in Fig. 1A) and the reference position(i.e. integer pixels A as shown in Fig. 1A)(Fig. 1-3, para[0031]-[0037]), 
select only the reference position as the second candidate position, when the smallest predetermined cost of the reference position is smaller than a certain percentage of a minimum value of the first candidate positions (i.e. if the minimum 
specify pixels adjacent to the second candidate position as third candidate positions (i.e. quarter pixels 1-9 ), (Fig. 1-3, para[0031]-[0037])
specify a position having the smallest predetermined cost from the first candidate positions, the second candidate position, the third candidate positions as the corrected reference position (i.e. an integer MV is first searched for to determine an integer pixel.  If a pixel A is determined to be the integer pixel found in the integer MV search, a pixel having the minimum SAD, a half pixel corresponding to a half MV, is chosen from among eight half pixels neighboring the pixel A. Next, a quarter-pixel MV is searched for among quarter pixels neighboring the chosen half pixel. a quarter pixel having the smaller SAD is determined to be the quarter MV.)(Fig. 1, para[0042]-[0044]); 
Lee et al. does not explicitly disclose the following claim limitations:
when a block size of the prediction block is larger than a predetermined block size, the prediction unit is configured to divide the prediction block into sub-block groups and perform the refinement processing for each sub-block.
the predetermined condition including a condition that the prediction block is a block that performs bidirectional prediction, one reference frame is a frame that is temporally earlier than a target frame, and the other reference frame is a frame that is temporally future than the target frame;
However, in the same field of endeavor Li et al. discloses the deficient claim limitations, as follows:
when a block size of the prediction block is larger than a predetermined block size(i.e. a minimal sub-PU/sub-block size may be predefined or signaled to indicate the target size of the sub-block/sub-PU to which the current block/PU shall be split into. )(para[0216]), the prediction unit is configured to divide the prediction block into sub-block groups and perform the refinement processing for each sub-block (i.e. the video coder may also split the block into a plurality of sub-blocks (222), and may separately derive motion information for respective sub-blocks.  ).(Fig. 14, para[0239])
the predetermined condition including a condition that the prediction block is a block that performs bidirectional prediction, one reference frame is a frame that is temporally earlier than a target frame (i.e. L0 REF 146), and the other reference frame is a frame that is temporally future than the target frame (i.e. L1 REF 150)(Fig. 9);
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Lee with Li to split the current block when it is bigger than a target size and refine motion information for each of the sub-blocks and use bi-direction reference frames, the motivation being to decode the plurality of sub-blocks based on the derived motion information without decoding syntax elements representative of the motion information (Li para[0016]).

Regarding claims 8-10, all claimed limitations are set forth and rejected as per discussion for claim 1. Here, the encoder is a reverse process of decoder.


Conclusion 
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488